                                                                                        FILED
                                                                               2019 Apr-19 AM 10:58
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

SCOTTSDALE INSURANCE                     )
COMPANY,                                 )
                                         )
      Plaintiff,                         )   Civil Action Number
                                         )    1:18-cv-1155-AKK
v.                                       )
                                         )
I-20 HD ULTRA LOUNGE, LLC,               )
and MARGIE REE BONNER-                   )
MITCHELL,
      Defendants.
                     MEMORANDUM OPINION AND ORDER

      Scottsdale Insurance Company brings this declaratory judgment action

pursuant to 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 57 to determine

its rights under a commercial general liability policy it issued to I-20 HD Ultra

Lounge with respect to a pending lawsuit filed against Ultra Lounge in state court.

Doc. 1. Ultra Lounge has counter-claimed against Scottsdale, alleging six state law

claims. Doc 6. Scottsdale has moved to dismiss the counterclaims, and Ultra

Lounge has moved to partially dismiss Scottsdale’s claims. Docs. 9-10; 15. Ultra

Lounge has also moved to amend to restate its counterclaims and to add purported

necessary parties. Doc. 24. The motions are fully briefed and ripe for review. See

docs. 14, 18, 17, 23. For the reasons stated more fully below, Ultra Lounge’s



                                         1
motion to dismiss is granted, Ultra Lounge’s motion to amend is granted in part,

and Scottsdale’s motion to dismiss is granted in part.

       I. STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

“[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere “labels and conclusions”

or “a formulaic recitation of the elements of a cause of action” are insufficient. Id.

(citations and internal quotation marks omitted). By contrast with Rule 8(a)’s fairly

liberal pleading standard, Federal Rule of Civil Procedure 9(b) requires a party to

“state with particularity the circumstances constituting fraud or mistake.”

       Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a

complaint fails to state a claim upon which relief can be granted. “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Id. (citations and internal

quotation marks omitted). A complaint states a facially plausible claim for relief

“when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.


                                             2
(citation omitted). Ultimately, this inquiry is a “context-specific task that requires

the reviewing court to draw on its judicial experience and common sense.” Id. at

679.

       II. BACKGROUND

       This action arises out of an insurance dispute between Scottsdale and its

policyholder Ultra Lounge, a night club operator. Ultra Lounge purchased from

Scottsdale a general liability insurance policy, effective October 1, 2014 to October

1, 2015, which provided coverage for “bodily injury” and “property damages”

caused by an “occurrence.” Doc. 1 at 6; see doc. 1-1. The policy obligated

Scottsdale to defend Ultra Lounge against any “suit” seeking damages to which the

insurance applies. Docs. 1 at 6; 1-1 at 9.

       In March 2016, Margie Ree Bonner-Mitchell (“Mitchell”) filed suit against

Ultra Lounge and Nikolaus Danvar Mitchell (“Nikolaus”) in the Circuit Court of

Calhoun County, Alabama. See Mitchell v. I-20 Ultra Lounge, LLC, No. 11-CV-

2016-900112.00 (Ala. Cir. Ct. Mar. 3, 2016). Mitchell alleged that Nikolaus’ car

hit her while she was walking, causing her to sustain bodily injuries. Doc. 1-2 ¶ 10.

Nikolaus had allegedly been drinking alcoholic beverages at an Ultra Lounge bar

before driving his car that night. Id. ¶ 11. For her injuries, Mitchell seeks

compensatory and punitive damages from Ultra Lounge for various tort claims,




                                             3
and violations of Alabama’s “Dram Shop Act,” Alabama Administrative Code 20-

X-5-.14. Doc. 1-2 at 3-8.

       Scottsdale filed the present action seeking declaratory judgment that it does

not owe coverage to Ultra Lounge for the Mitchell action, that it has no duty to

defend Ultra Lounge against the Mitchell action, and that it has no duty to

indemnify Ultra Lounge against the Mitchell action or for any damages or

judgment awarded against Ultra Lounge. Doc. 1 at 11. Specifically, Scottsdale

alleges that “endorsements” added to the parties’ insurance agreement created

policy exclusions related to liquor liability, assault and/or battery, and punitive or

exemplary damages that bar coverage for the Mitchell action. See docs. 1 at 7-11;

1-1 at 31-32, 43, 83.

       III. ANALYSIS

              A. Ultra Lounge’s Motion to Partially Dismiss

       Ultra Lounge contends that the duty to indemnify declaratory judgment

claim is not yet ripe for adjudication in light of the pending Mitchell action. Doc.

15. Under Alabama law, 1 an insurer’s duties to defend and indemnify are distinct,


1
  “In determining which law applies, a federal district court sitting in diversity must apply the
choice of law rules of the forum state.” Trumpet Vine Investments, N.V. v. Union Capital
Partners I, Inc., 92 F.3d 1110, 1115 (11th Cir. 1996) (citing Klaxon Co. v. Stentor Elec. Mfg.
Co., 313 U.S. 487, 496 (1941)). Absent a contractual provision specifying a particular
sovereign’s law to govern, Alabama applies the principle of lex loci contractus, applying the law
of the state where the contract was formed. Stovall v. Universal Constr. Co., 893 So. 2d 1090,
1102 (Ala. 2004) (citations omitted). Therefore, in the absence of any evidence that the parties
designated that a particular state’s law would control, and because the allegations and policy

                                               4
and therefore “must be analyzed separately.” United States Fid. & Guar. Co. v.

Armstrong, 479 So. 2d 1164, 1167 (Ala. 1985) (citations omitted). The duty to

defend “is more extensive than [the] duty to [indemnify],” and is generally

determined by looking to the allegations in the underlying state action. Ladner &

Co. v. S. Guar. Ins. Co., 347 So. 2d 100, 102-03 (Ala. 1977). By contrast, whether

a duty to indemnify exists depends “on the facts adduced at the trial of the action”

against the insured. Hartford Cas. Ins. Co. v. Merchs. & Farmers Bank, 928 So. 2d

1006, 1013 (Ala. 2005); see Tanner v. State Farm Fire & Cas. Co., 874 So. 2d

1058, 1066 (Ala. 2003) (“The insured’s conduct rather than the allegedly injured

person’s allegations determine whether the insurer has a duty to indemnify.”).

Accordingly, contrary to Scottsdale’s contentions, “[t]he duty to indemnify does

not rise out of a duty to defend” and cannot be determined prior to the resolution of

the underlying state action. Alabama Gas Corp. v. Travelers Cas. & Sur. Co., 990

F. Supp. 2d 1163, 1167 (N.D. Ala. 2013), aff’d, 568 F. App’x 837 (11th Cir. 2014);

see, e.g., State Farm Fire & Cas. Co. v. GHW, 56 F. Supp. 3d 1210, 1215 (N.D.

Ala. 2014) (“It is too early for the Court to address the indemnity issue because the

state court action against [the insured] remains pending.”); Pharmacists Mut. Ins.

Co. v. Godbee Med. Distributors, Inc., 733 F. Supp. 2d 1281, 1286 (M.D. Ala.



documents indicate that the policy was entered into in Alabama, where Ultra Lounge resides and
the parties cite cases applying Alabama law, see docs. 1 at 2; 1-1 at 2-3; 6 at 6; 15; 17, the court
applies the law of Alabama.

                                                 5
2010) (“[A] determination of the duty to indemnify cannot be made at a

preliminary stage in the proceedings, when it is still possible for the plaintiff in the

underlying lawsuit to change the theory of liability and assert a claim that is

covered by the policy at issue.”).

       State court records indicate that the Mitchell action remains pending. See

Mitchell v. I-20 Ultra Lounge, LLC, No. 11-CV-2016-900112.00 (Ala. Cir. Ct.

Mar. 3, 2016). Therefore, “[b]ecause the underlying action is still pending in state

court, the court . . . concludes that the duty to indemnify issue is not yet ripe, and it

will thus not rule on the issue.” Employers Mut. Cas. Co. v. Smith Const. & Dev.,

LLC, 949 F. Supp. 2d 1159, 1176 (N.D. Ala. 2013). See also Allstate Ins. Co. v.

Employers Liab. Assurance Corp., 445 F.2d 1278, 1281 (5th Cir. 1971) (“[N]o

action for declaratory relief will lie to establish an insurer’s liability . . . until a

judgment has been rendered against the insured since, until such judgment comes

into being, the liabilities are contingent and may never materialize.”).2

Accordingly, Ultra Lounge’s motion to dismiss this claim is due to be granted.

              B. Scottsdale’s Motion to Dismiss

       Scottsdale has moved under Federal Rule of Civil Procedure 12(b)(6) to

dismiss Ultra Lounge’s counterclaims. Doc. 10. Ultra Lounge concedes that its


2
  Decisions of the former Fifth Circuit rendered prior to October 1, 1981 are binding in the
Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).


                                             6
claims for breach of contract and bad faith (Counterclaims Five and Six) are not

ripe, and these claims are due to be dismissed. See doc. 14. Accordingly, the court

only addresses the parties’ contentions with respect to the counterclaims for

fraudulent misrepresentation, fraudulent suppression, negligent or wanton

misrepresentation, and negligent and/or wanton failure to procure insurance

(Counterclaims One through Four).

               1. Misrepresentation and Suppression (Counterclaims One, Two,
                  Three)

       Scottsdale contends that Ultra Lounge’s counterclaims for fraudulent

misrepresentation,       fraudulent      suppression,      and      negligent     or     wanton

misrepresentation and suppression fail to satisfy the heightened pleading

requirements of Federal Rule of Civil Procedure 9(b). 3 Under Alabama law, a

misrepresentation claim consists of: “1) a misrepresentation of material fact, 2)

made willfully to deceive, recklessly, without knowledge, or mistakenly, 3) which

was reasonably relied on by the [claimant] under the circumstances, and 4) which

caused damage as a proximate consequence.” Bryant Bank v. Talmage Kirkland &

Co., 155 So. 3d 231, 238 (Ala. 2014). Additionally, a suppression claim requires

“1) a duty to disclose the facts, 2) concealment or nondisclosure of material facts

3
  Negligent or wanton misrepresentation and suppression sounds in fraud under Alabama law.
See Ala. Code §§ 6-5-101, 6-5-102. Accordingly, a party raising a negligent/wanton
misrepresentation or suppression claim must plead it with particularity. See Fed. R. Civ. P. 9(b);
Lamm v. State St. Bank & Tr., 749 F.3d 938, 951 (11th Cir. 2014) (holding that Rule 9(b) applied
to negligent misrepresentation claims because such claims sounded in fraud under Florida law).

                                                7
by the [tortfeasor], 3) inducement of the [claimant] to act, and 4) action by the

[claimant] to his injury.” Foremost Ins. Co. v. Parham, 693 So. 2d 409, 423 (Ala.

1997).

      Where a party raises claims of fraud, Rule 9(b)’s standard is satisfied if the

pleading sets forth:

      (1) precisely what statements or omissions were made in which
      documents or oral representations; (2) the time and place of each such
      statement and the person responsible for making (or, in the case of
      omissions, not making) them; (3) the content of such statements and
      the manner in which they misled the [the claimant]; and (4) what the
      [alleged tortfeasor] obtained as a consequence of the fraud.

FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296 (11th Cir. 2011)

(citations omitted). Ultra Lounge has sufficiently pleaded the content of the

allegedly fraudulent statements and omissions, how they misled Ultra Lounge, and

what Scottsdale obtained from the alleged fraud. See id.; doc. 9 at 7-12.

Specifically, Ultra Lounge alleges that it purchased and maintained its policy in

reliance on Scottsdale’s representations that the policy “would provide insurance

coverage for any injuries to its patrons in the event they were injured while in the

business by other patrons or by dangerous conditions on the premises,” and that it

“would provide insurance coverage to [Ultra Lounge] referred to as ‘liquor

liability’ in the event [Ultra Lounge] was ever sued under the ‘dram shop’

statutes.” Doc. 6 at 6. Moreover, Scottsdale allegedly failed to disclose to Ultra



                                         8
Lounge that Ultra Lounge did not have the coverages that Scottsdale had allegedly

represented the policy would provide. See id. at 8.

      However, Ultra Lounge has failed to plead how Scottsdale made

misrepresentations and omissions, and has not identified “the person responsible

for making (or, in the case of omissions, not making)” each of the alleged

misrepresentations. See FindWhat.com, 658 F.3d at 1296; Pucci v. Carnival Corp.,

146 F. Supp. 3d 1281, 1290-91 (S.D. Fla. 2015) (finding insufficient under Rule

9(b) allegations that cruise company made misrepresentations through marketing

materials and employee statements, without identifying which representations were

made in the materials and which ones were made by employees); Rentclub, Inc. v.

Transamerica Rental Fin. Corp., 775 F. Supp. 1460, 1462 (M.D. Fla. 1991) (“The

Plaintiff should specifically identify the individuals who made the alleged

misrepresentations, the time of the alleged fraud and the place of the alleged

fraud.”). And, although Ultra Lounge alleges when and where it “entered into an

insurance contract” with Scottsdale, it is not clear if the alleged misrepresentations

and omissions also occurred contemporaneously and at the same location where

the parties entered into the insurance agreement. Doc. 6 at 6; see Mizzaro v. Home

Depot, Inc., 544 F.3d 1230, 1237 (11th Cir. 2008) (finding that Rule 9(b) requires

pleading “the who, what, when, where, and how of the allegedly false statements . .

.”). In lieu of dismissal, however, because Ultra Lounge has moved to replead, doc.


                                          9
24, the court will afford it an opportunity to do so. See Fed. R. Civ. P. 15

(instructing the court to “freely give leave [to amend] when justice so requires.”).

             2. Negligent and/or Wanton Failure to Procure Insurance
                (Counterclaim Four)

      In Counterclaim Four, Ultra Lounge alleges that Scottsdale negligently

and/or wantonly failed to procure “the insurance coverage promised” to Ultra

Lounge, doc. 6 at 9, and that it sustained an injury because it paid “premiums on a

policy that was not as promised” and has “refrained from seeking other . . .

coverage that would have provided it with the coverage desired,” doc. 6 at 7.

Scottsdale contends that Ultra Lounge’s alleged injuries are not actionable and,

therefore, this claim must be dismissed. Doc. 9 at 12-13.

      A claim for negligent failure to procure insurance “requires demonstration of

the classic elements of a negligence theory, i.e., (1) duty, (2) breach of duty, (3)

proximate cause, and (4) injury.” Alfa Life Ins. Corp. v. Colza, 159 So. 3d 1240,

1248 (Ala. 2014) (quoting Kanellis v. Pacific Indemnity Co., 917 So. 2d 149, 155

(Ala. Civ. App. 2005)). Importantly, “there must be an injury or harm to [the

claimant] as a consequence of [the tortfeasor’s] negligence to serve as a basis for

recovery of damages.” Weninegar v. S.S. Steele & Co., 477 So. 2d 949, 956 (Ala.

1985) (quoting Austin v. Fulton Ins. Co., 444 P.2d 536, 539 (Alaska 1968))

(emphasis added). Therefore, “[i]n a case of negligent procurement, a cause of

action accrues when a loss that would trigger liability under the policy occurs,” not

                                          10
when the insured first pays a premium to the insurer. Bush v. Ford Life Insurance

Co., 682 So. 2d 46, 47 (Ala. 1996) (citing Hickox v. Stover, 551 So. 2d 259, 264

(Ala. 1989), overruled on other grounds by Foremost Ins. Co. v. Parham, 693 So.

2d 409 (Ala. 1997)). Stated differently, “no legal injury” occurs until the insurer

refuses to cover an event that triggers liability under the insured’s policy. See id.

(finding that negligent procurement claim did not accrue until the insurer refused

to honor the insured’s claim); Beddingfield v. Mullins Ins. Co., No. 1170143, 2018

WL 2997849, at *4 (Ala. June 15, 2018) (finding that the insureds’ negligent

procurement claim “accrued at the time the [underlying] litigation was initiated . . .

and [the insureds] were denied the entirety of the insurance benefits” under their

cancelled policy).

      Dismissal of this claim is warranted because Ultra Lounge has not yet

suffered an actionable loss. Specifically, Scottsdale has not denied Ultra Lounge

coverage, and is currently providing for Ultra Lounge’s legal defense in the

Mitchell action. See Twin City Fire Ins. Co. v. Colonial Life & Acc. Ins. Co., 839

So. 2d 614, 616 (Ala. 2002) (“A reservation of rights allows the insurer to

challenge its liability on the underlying claim while still fulfilling its duty to

represent the insured.”). Moreover, the Mitchell action is still pending and there is

no judgment in that case against Ultra Lounge that could trigger Scottsdale’s

potential duty to indemnify Ultra Lounge. Accordingly, Ultra Lounge has not


                                          11
suffered a legally cognizable injury from Scottsdale’s alleged failure to procure

insurance and, as such, it has failed to state a valid claim. 4

               C. Ultra Lounge’s Motion to Amend its Counterclaims to Add
                  Cross-Defendants

       Ultra Lounge has also moved for leave to amend its counterclaims to add

purported “necessary” cross-defendants, Stephen Findley and Harris-McKay

Insurance     Agency,       who     “were     the     insurance     agents/employees         and/or

representatives” of Scottsdale . Doc. 24 at 1-2. Under Federal Rule of Civil

Procedure 19(a)(1), “[a] person who is subject to service of process and whose

joinder will not deprive the court of subject-matter jurisdiction must be joined as a

party if: (A) in that person’s absence, the court cannot accord complete relief

among existing parties . . .” Ultra Lounge cannot make this showing, in part

because whether a policy provides coverage for a particular loss is determined by

the language of the policy itself. See Twin City Fire Ins. Co. v. Alfa Mut. Ins. Co.,

817 So. 2d 687, 697 (Ala. 2001) (“[I]n deciding coverage disputes . . . [c]ourts

must make their determinations based upon the terms and language included in the
4
  The two cases Ultra Lounge cites for the proposition that the payment of premiums constitutes
legal injury are inapposite because they concerned fraud claims. See Boswell v. Liberty Nat’l Life
Ins. Co., 643 So. 2d 580, 582 (Ala. 1994) (finding that insureds’ payment of greater premiums
for new policy in reliance on insurer’s fraudulent representations constituted legal injury); S. Life
& Health Ins. Co. v. Smith, 518 So. 2d 77, 80 (Ala. 1987) (finding that trial court did not err in
submitting case to jury where the only evidence of injury from fraud was the insured’s payment
of a premium). Whereas a fraud is “complete, and actionable, at the time the allegedly fraudulent
transaction occurred,” a claim for negligent failure to procure insurance does not accrue until
there is a loss triggering liability under the policy. Boswell, 643 So. 2d at 582; see Bush, 682 So.
2d at 47.


                                                 12
policy.”); Mut. Life Ins. Co. of New York v. Barrett, 110 So. 275, 276 (Ala. 1926)

(“The terms of the policy constitute the measure of the insurer’s liability.”). The

policy here states that the parties’ entire agreement is limited to the written policy

and its supplementary documents—i.e., “This common policy declaration and the

supplemental declaration(s), together with the common policy conditions, coverage

part(s), coverage form(s), and forms and endorsements, if any, complete the above

numbered policy.” Doc. 1-1 at 2. In that respect, to decide the coverage issues,

alleged misrepresentations about the policy are generally irrelevant. Moreover, it

seems based on the motion to amend that Ultra Lounge’s theory against the parties

it seeks to add is that Findley, as an employee of Harris-McKay and representative

of Scottsdale, “made the misrepresentations to [Ultra Lounge] . . . and failed to

procure the insurance coverage as represented to [Ultra Lounge] . . . as set forth in

[Ultra Lounge’s] counterclaims.” Doc. 24 at 2. Whether that is indeed the case is

not relevant to the dispute before this court—i.e., whether this policy provides

coverage for the claims in the underlying suit. Accordingly, the parties Ultra

Lounge seeks to add are not necessary parties as their absence would not preclude

the court from providing “complete relief among existing parties.” See Fed. R. Civ.

P. 19(a). To the extent Ultra Lounge believes it has a claim against Findley and

Harris-McKay, Ultra Lounge is free to pursue those claims in another forum.




                                          13
      IV. CONCLUSION AND ORDER

      For all these reasons, Ultra Lounge’s motion to dismiss Scottsdale’s duty to

indemnify claim, doc. 15, is GRANTED. Ultra Lounge’s motion to amend its

counterclaims, doc. 24, is DENIED as to the joinder of additional parties, and

GRANTED as to the repleading of Counterclaims One, Two, and Three. Ultra

Lounge has until April 30, 2019 to replead these three claims. Finally, Scottsdale’s

motion to dismiss Ultra Lounge’s counterclaims, doc. 9, is GRANTED as to

Counterclaims Four, Five, and Six, and DENIED WITHOUT PREJUDICE as to

Counterclaims One, Two, and Three.

      DONE the 19th day of April, 2019.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE




                                         14
